Citation Nr: 1803107	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  09-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for panic disorder, claimed as anxiety and depression.

2.  Entitlement to service connection for a cervical spine fracture, previously claimed as two cracked vertebrae in the neck.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael C. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served in the Marine Corps on active duty from December 1995 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky (Agency of Original Jurisdiction (AOJ)).

In February 2013, the Board remanded the issues of entitlement to an increased rating for panic disorder and TDIU. Specifically, the Board remanded the claims to the AOJ to obtain more information from the Veteran, including supporting evidence and medical records, and to provide the Veteran with a VA examination regarding his mental condition. These actions have been completed. 

In May 2017, the Board determined that there was new and material evidence to reopen the claim for service connection for cervical spine fracture. In the same decision, the Board remanded this claim for the AOJ to schedule the Veteran for a hearing.

In August 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.

The issues of entitlement to a higher rating for panic disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he fractured his cervical spine in service.


CONCLUSION OF LAW

The criteria for establishing service connection for cervical spine injury have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).

In order to establish service connection for a condition, the Board must find that the Veteran has a current condition which is related to an injury or illness in service. As a preliminary matter, the Board finds that the Veteran has currently diagnosed conditions. Specifically, an April 2015 VA examination found that the Veteran has several current diagnoses related to his cervical spine. The Veteran has been diagnosed with degenerative disc disease, osteoarthritis, and deformity of vertebra. The remaining issue is whether these conditions are related to an injury or illness in service.

The Veteran has claimed that his diagnosed cervical spine fracture is the result of an in service injury. Specifically, the Veteran claims that he was assaulted during combat training where an instructor kicked him in his face. This injury led to a broken nose, fractured upper jaw, deviated septum, and the loss of several teeth. The Veteran also claims that the kick was of such force that his head was thrown back and he injured his neck. Days after the attack, the Veteran experienced dizziness and fainted.

In 1996, the Veteran received treatment at a military dental clinic for his damaged and missing teeth. The treating dentist recommended a referral to the department of craniology to determine whether the Veteran had other conditions related to the blunt force trauma to the face and head. For reasons unknown, the referral was never conducted.

In August 2008, the Veteran reported for urgent care for neck pain. The Veteran complained of neck pain for one week. The treating physician ordered x-rays of the cervical spine which revealed an fracture of the cervical spine.

In February 2009, the Veteran reported for urgent care for neck pain. He complained of chronic neck pain. He stated that he "started to hurt after doing martial arts with a friend." He was diagnosed with an "acute exacerbation of chronic neck pain." The Veteran was treated and given pain relievers.

In August 2011, the Veteran reported for a neurological consultation. During the examination, the Veteran "stated he had neck pain since the incident. Approximately 10 years prior, he stated he developed numbness in the bilateral upper extremities, especially the ring finger and middle finger. He admitted to intermittent burning, shooting pains that extended down his upper extremities. A cervical MRI was reviewed and images demonstrated a moderate sized central disc protrusion causing moderate cord compression at C5/C6 as well as multilevel degenerative disc disease. There was a deformity of the spinous process of C2 consistent with his history of remote trauma." See VA Examination, dated April 24, 2015.

In another April 2015 VA examination, the VA examiner found that the Veteran did have a fractured cervical spine as the result of a remote trauma. The examiner further noted that "There is multilevel disc desiccation most conspicuous at C5-C6 where there is also mild disc space narrowing. Bone marrow signal is within normal limits. The cranial cervical junction is unremarkable. Deformity of the spinous process of C2 is seen consistent with history of remote trauma." See VA Examination, dated April 24, 2015.

The VA examiner also found that "Imaging studies performed have noted a deformity of the spinous process of C2 consistent with an undated, remote trauma. The evidence of record is silent regarding repetitive symptoms or complaints of neck pain. It is my medical opinion that it is less likely as not (less than 50%) that the veteran's claimed diagnosis of a cervical spine fracture (claimed as two cracked vertebrae in neck)was incurred in or caused by (the) event in 1996 during service as there is nothing located in the evidence of record to support the contention." See VA Examination, dated April 24, 2015.

In his Board hearing, the Veteran testified that he suffered from neck pain since service. The Veteran is competent to report neck pain since service, which is within the realm of his personal experience. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). However, healed cervical fractures are not simple medical conditions the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception. See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to its etiology is equally complex, especially given that the condition was not noted in service and is currently considered the result of unspecified "remote trauma." The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose cervical fractures or offer an opinion as to its etiology and his opinion in this regard is of no probative value. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

At the same Board hearing, the Veteran submitted two private medical opinions regarding the origin of his current neck condition.

The first, written by Dr. A., stated that the Veteran "has had neck pain since the time of injury" (in 1996). Dr. A. also stated that "it is felt the initial injury in 1996 may have contributed to his cervical spine issues." See Medical Statement, dated December 13, 2012.

The second, written by Dr. G., stated that "although it is impossible for me to say with absolute certainty, it is likely that the event in 1996 caused (the Veteran's) cervical spine fracture." Dr. G. also stated "I have no history of any prior neck injuries or neck complaints." Dr. G. opined that "In reviewing the condition and the records, from the best I can tell, it is likely that he experienced a spinal fracture and disc problem and radicular problem related to this injury." See Medical Statement, dated July 27, 2013.

The Board has considered these opinions, as well as the VA examinations, and find that they lack specificity regarding the cause of the "remote trauma" which resulted in the cervical fracture. However, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this case, there is no medical evidence to indicate another incident or injury that may have caused the cervical injury, nor is there negative evidence to refute the opinions of the Veteran's treating physicians.

The Board finds that the medical evidence is unclear on the exact cause of the Veteran's cervical condition. However, the medical records do not indicate another cervical injury, prior to 2008 when the treating physician noted a healed cervical fracture. Based on the foregoing, the Board finds that the medical evidence, when taken in the light most favorable to the Veteran, is adequate to support the determination that the fractures were more likely than not the result of his in-service physical assault. Therefore, the Board finds that, resolving reasonable doubt in the Veteran's favor, he fractured his cervical spine in service.


ORDER

Entitlement to service connection for a cervical spine fracture, previously claimed as two cracked vertebrae in the neck, is granted.


REMAND

The Veteran claims entitlement to a higher rating for his service-connected panic disorder, which he also claims has rendered him unable to obtain and maintain substantially gainful employment. The claims folder reflects that, as early as 2007, the Veteran was granted Family and Medical Leave Act benefits from the U.S. Postal Service (USPS) due to panic symptoms. The Veteran last worked for the USPS in 2008. He was later granted disability benefits with the Social Security Administration (SSA) effective February 2013 according to an SSA award benefit letter. 

As discussed at the hearing, the Veteran's earning of income between 2008 and February 2013 is not clear. The record also does not contain the Veteran's personnel file from USPS or the medical and legal documents pertaining to his award of SSA disability benefits. The remaining claims on appeal must be remanded to obtain these pertinent and necessary documents.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder updated VA treatment records as well as complete records from the Veteran's private psychologist from Midlands Behavioral Medicine.

2. Associate with the claims folder all documents from USPS pertaining to the Veteran's determinations of disability status.

3. Associate with the claims folder medical and legal documents pertaining to the Veteran's award of SSA benefits.

4. Thereafter, readjudicate the claims. If the benefits sought on appeal are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


